Citation Nr: 1602183	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic allergies, to include sinusitis and rhinitis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for chronic urinary tract infections (UTIs)/prostatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below the Veteran's chronic UTIs/prostatitis claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that the issues of increased ratings for service-connected hearing loss and peripheral neuropathy of the lower extremities, and service connection for peripheral neuropathy of the upper extremities, have been raised by the record in an October 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran's sinusitis was noted at the time of his entry into active duty, and was not aggravated therein.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's allergic rhinitis was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's hypertension was incurred in or otherwise the result of his active service; or as secondary to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for chronic allergies, to include sinusitis and rhinitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).

2.  The criteria for a grant of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, the record reflects the Veteran received adequate notification regarding his allergies and hypertension claims via letters dated in June 2007, January 2008, and September 2008.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate these claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his allergies and hypertension claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the allergies and hypertension claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 Board hearing.  Although the Veteran did reference various private doctors who purportedly treated him for these conditions after service, he also indicated they were deceased and their records were unavailable.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his claimed chronic allergies and/or hypertension to active service.  VA has no obligation to seek evidence which a claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  

The Board further notes the Veteran was accorded VA medical examinations in July 2011 and January 2012 which included opinions that addressed the etiology of the claimed chronic allergies and hypertension.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examiners and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned July 2015 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature and the appellate claims and asked the Veteran questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  The Board also reiterates that it determined the Veteran received adequate notification on these matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2015 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as hypertension that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Allergies

The Veteran essentially contends, to include at his July 2015 hearing, that he had no problems with allergies prior to service; and that he developed chronic allergies while on active duty in the Republic of Vietnam.

The record reflects that the Veteran's complaints of recurrent allergies has been attributed to sinusitis and/or allergic rhinitis.

The Board also notes that, despite his testimony to the contrary, he indicated on a Report of Medical History completed in conjunction with his December 1968 enlistment examination that he had experienced sinusitis.  Moreover, the physician's comments to this Report note the Veteran had mild sinusitis.  Therefore, the Board finds that sinusitis was noted at the time of his enlistment into active duty.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board notes, however, that the Veteran was not noted as having allergic rhinitis while on active duty.  He was also treated for upper respiratory infections and other cold symptoms, as well as headaches, during his active service to include records dated in February 1969, September 1970, and January 1971.  However, no chronic allergies were noted at the time of his September 1971 separation examination.  There are references to his being treated for allergies in the post-service medical records, but these complaints were not attributed to a chronic disease recognized by 38 C.F.R. § 3.309(a) as warranting service connection on a presumptive basis when present to a compensable degree within the first post-service year.  None of the other presumptive provisions appears applicable to this claim either.

In view of the pre-service history of sinusitis noted at the time of the Veteran's entry into service, and the other diagnosis of allergic rhinitis that appears to have been first noted after service, the Board finds that competent medical evidence is required to resolve this matter.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the only competent medical opinion to address the nature of the Veteran's claimed allergies in that of the January 2012 VA examination which is against the claim.  Specifically, the examiner found that the diagnosed sinusitis clearly and unmistakably clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner also found that the rhinitis was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already determined that the VA examiner was presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of the VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner supported the opinion with reference to pertinent findings in the record.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the VA examiner's opinion on this matter.  Consequently, the Board finds that this opinion is adequate, persuasive, and entitled to significant probative value in the instant case.  

In view of the foregoing, the Board finds that the Veteran's sinusitis was a pre-existing condition noted at his entry into service, and was not aggravated therein; and that the preponderance of the competent medical and other evidence of record is against a finding his allergic rhinitis was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the rhinitis claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the claim of service connection for allergies must be denied.

Analysis - Hypertension 

The Veteran has contended that he developed hypertension while on active duty.  He has also indicated that it developed as a result of his exposure to herbicides while on active duty in the Republic of Vietnam; and/or as secondary to his service-connected diabetes.

Initially, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Simply put, competent medical testing is required to determine whether a person has hypertension.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  Further, the Veteran's service treatment records contain no records showing a diagnosis of neither hypertension nor blood pressure readings consistent with hypertension.  For example, his blood pressure was 120/80 (systolic/diastolic) on his September 1971 separation examination.  Moreover, the first competent medical evidence of hypertension appears to be years after service.

As there is no competent medical evidence of hypertension until years after service, the Veteran is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are factors against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In regard to the claimed herbicide exposure, the Board acknowledges the Veteran did have active duty in Vietnam and was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  However, even though ischemic heart disease is one of the conditions presumptively associated with herbicide exposure, VA has stated that the definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  38 C.F.R. § 3.309(e), Note 2.
With respect to the Veteran's contentions of secondary service connection, the Board notes that the impact one disability has upon another involves complex medical issues.  Moreover, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, competent medical evidence is required to resolve this matter.  

The Board has already determined the Veteran's contentions do not constitute competent medical evidence.  In fact, the only competent medical evidence to address these contentions are that of the July 2011 VA examination which found the hypertension was not caused or aggravated by diabetes.

The Board has already determined the VA examiners are presumed qualified to render a competent medical opinion, and were familiar with the Veteran's medical history from review of his VA claims folder.  The opinions expressed in this examination were not in speculative or equivocal language; and were supported by stated rationale with reference to pertinent competent medical findings.  For example, on the issue of secondary aggravation, the July 2011 VA examiner stated the hypertension was not worsened by diabetes as testing showed good glycemic control.  In other words, the examiner found the medical findings were inconsistent with there being secondary aggravation.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes this finding.  Consequently, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value.

In view of the foregoing, the Board finds the preponderance of the probative and persuasive medical and other evidence of record is against a finding that the Veteran's hypertension was incurred in or otherwise the result of his active service, or as secondary to service-connected disability.  Therefore, the claim must be denied.

ORDER

Entitlement to service connection for chronic allergies, to include sinusitis and rhinitis, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Veteran has contended that he developed chronic UTIs as a result of his active service to include an STD.  He has also contended that his UTIs are secondary to his service-connected diabetes.

The Board further notes the Veteran was accorded a VA examination in June 2008 which found that his complaints of UTIs were due to benign prostatic hypertrophy with recurrent bouts of prostatitis.  Further, the examiner opined that this condition was not secondary to the service-connected diabetes.  However, it does not appear the examiner addressed whether it was directly related to service.  Moreover, while the examiner's rationale detailed why this disability was not caused by the diabetes, it does not appear to address the issue of secondary aggravation as required by Allen, supra.

In view of the foregoing, the Board finds that another VA examination is needed.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes it must remand this case for a new examination and opinion which does adequately address the merits of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for UTIs/prostatitis since December 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service UTI/prostatitis symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed chronic UTIs/prostatitis.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that he has chronic UTIs/ prostatic hypertrophy with recurrent bouts of prostatitis that was incurred in or otherwise the result of his active service.  If the examiner determines this disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected diabetes mellitus.  By aggravation, the Board means a permanent increase in severity that is beyond nature progression.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2012 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


